Case 1:19-cv-23426-JAL Document 4 Entered on FLSD Docket 08/20/2019 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                      CASE NO. 19-23426-CIV-LENARD/O'SULLIVAN

 FERNANDO ERNESTO VELEZ-
 CORTES, individually and on behalf of
 all others similarly situated,

        Plaintiff,
 vs.

 LANGUAGE INTEGRATED SERVICES,
 CORPORATION,

      Defendant.
 ________________________________/



    NOTICE OF COURT PROCEDURE IN ACTIONS BROUGHT UNDER THE FAIR LABOR
     STANDARDS ACT AND REFERRAL TO MAGISTRATE JUDGE FOR SETTLEMENT
                               CONFERENCE

        THIS MATTER is before the Court upon a sua sponte review of the record. The Complaint

 in this action is filed under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., (“FLSA”). In

 order to assist the Court in the management of this case, and in an effort to foster early

 and cost-effective resolution, the Parties are hereby ORDERED to comply with the

 following procedures:

        1.      Under Rule 8 of the Federal Rules of Civil Procedure, a plaintiff is required

 to state a “short and plain statement of the claim.” While this Rule places only a light

 burden on a plaintiff, it does require that a plaintiff “give the defendant fair notice of what

 the plaintiff’s claim is and the grounds upon which it rests.” Swierkiewicz v. Sorema, N.A.,

 534 U.S. 506, 512 (2002) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957)). A Complaint

 filed under the FLSA shall include, at a minimum, a statement setting forth the following
Case 1:19-cv-23426-JAL Document 4 Entered on FLSD Docket 08/20/2019 Page 2 of 4



                                                Case No. 19-23426-CIV-LENARD/O'SULLIVAN



 with respect to each Plaintiff(s):

               a.     An initial estimate of the total amount of alleged unpaid wages;

               b.     A preliminary calculation of such wages;

               c.     The approximate period during which the alleged violations occurred;

                      and

               d.     The nature of the wages (e.g. overtime or straight time).

 Plaintiff is directed to file a “Statement of Claim” and/or file an Amended Complaint that

 conforms with these requirements within twenty (20) days from the date of this Order.

 Plaintiff shall promptly serve a copy of this Notice of Court Procedure, the Statement of

 Claim, and copies of all supporting documents (including time sheets, pay stubs, etc.) upon

 Defendant’s counsel once an appearance has been made or at the time the Statement of

 Claim is filed (if defense counsel has already appeared);

        2.     Defendant shall then file a “Response to Plaintiff’s Statement of Claim”

 setting forth in detail its defenses to Plaintiff’s claim(s) and serve copies of all supporting

 documents within twenty (20) days of being served with Plaintiff’s Statement of Claim;

        3.     This matter is REFERRED for purposes of a settlement conference before

 Magistrate Judge John J. O'Sullivan, to occur within twenty (20) days of Defendant filing

 its Response to Plaintiff’s Statement of Claim. Counsel shall confer and contact Magistrate

 Judge O'Sullivan’s Chambers prior to the due date for Defendant’s Response to Plaintiff’s

 Statement of Claim in order to schedule the settlement conference. Except as provided

 under Local Rule 16.2.E, the appearance of counsel and each party, or representatives of

                                               -2-
Case 1:19-cv-23426-JAL Document 4 Entered on FLSD Docket 08/20/2019 Page 3 of 4



                                                   Case No. 19-23426-CIV-LENARD/O'SULLIVAN



 each party with full authority to enter into a full and complete settlement, is mandatory.

 Appearance shall be in person; telephonic appearance is prohibited absent Court Order.

 All discussions, representations, and statements made at the settlement conference shall

 be confidential and privileged.

        4.      In the event the settlement conference is unsuccessful, all parties are

 required to participate in subsequent mediation, which shall take place within two (2) weeks

 after the date on which all fact discovery is to be completed;

        5.      In the event that similarly-situated individual(s) wish to become party

 plaintiff(s) after the filing of the original Complaint, such individual(s) shall file their consent

 to do so in writing, see 29 U.S.C. § 216(b), together with an affidavit(s) stating the

 following:

                a.      Why the affiant believes (s)he is similarly situated to the original
                        named plaintiff(s);

                b.      An initial estimate of the total amount of his/her alleged unpaid

                               wages;

                c.      A preliminary calculation of such wages;

                d       The approximate period during which the alleged violations occurred;

                e.      The nature of the wages (e.g. overtime or straight time); and

                f.      If the affiant has personal knowledge of other similarly-situated

                        individual(s) apart from the original named plaintiff(s), the affidavit

                        shall contain the name of such similarly-situated individual(s), and


                                                 -3-
Case 1:19-cv-23426-JAL Document 4 Entered on FLSD Docket 08/20/2019 Page 4 of 4



                                                  Case No. 19-23426-CIV-LENARD/O'SULLIVAN



                       shall also state why the affiant believes such individual(s) are similarly

                       situated.

                6.     Counsel for Plaintiff(s) shall follow the procedure outlined above and

 SHALL NOT file motion(s) to amend the Complaint to include additional opt-in plaintiff(s)

 or circumvent the above procedure by the filing of separate, related cases against the same

 Defendant(s). Further, counsel for Plaintiff(s) shall adhere to the deadline for filing all opt-in

 consents and affidavits as determined by the parties in the Joint Scheduling Report;

         7.     Failure to comply with ANY of these procedures may result in the imposition

 of appropriate sanctions, including but not limited to, the dismissal of this action or entry

 of default.

         DONE AND ORDERED in Chambers at Miami, Florida this 20th day of August,

 2019.




                                                      ________________________________
                                                      JOAN A. LENARD
                                                      Senior United States District Judge




                                                -4-
